Per Curiam.
Upon conflicting evidence as to liability the jury returned a verdict for the plaintiff. The plaintiff and the named defendant were the operators of automobiles proceeding in opposite directions on the same street. A collision occurred at an intersection. The jury apparently believed the plaintiff’s claim that the defendant operator negligently made a left turn into the path of the plaintiff’s ear. That was the jury’s privilege. Prizio v. Penachio, 146 Conn. 452, 456, 152 A.2d 507.
*702As the trial court has indicated, the verdict was liberal but not excessive. We cannot disturb it. Miner v. McKay, 145 Conn. 622, 624, 145 A.2d 758.
There is no error.